EXHIBIT 10.1
 
 
GRAPHIC [logo.jpg]
 
P.O. Box 173779
Denver, CO 80217-3779
 


October 28, 2013


Armada Oil, Inc.
Attn:  J. Clint Unruh
5220 Spring Valley Road, Suite 615
Dallas, TX 75254


 

RE: Third Amendment to the Seismic and Farmout Option Contract   Dated October
22, 2012

 
Dear Mr. Unruh:


Anadarko E&P Company LP, Anadarko Land Corp. and Armada Oil, Inc. entered into a
Seismic and Farmout Option Contract dated October 22, 2012 covering certain
Lands in Carbon County, Wyoming.


It is the desire of Anadarko E&P Onshore LLC (successor in interest to Anadarko
E&P Company LP), Anadarko Land Corp. and Armada Oil, Inc. to amend the Contract
as follows:


1.  
Article 3.1, as previously amended, shall be amended by deleting the language
“December 31, 2013” and inserting “July 31, 2014”.

 
2.  
Article 3.3 shall be amended by deleting the second sentence and inserting
“Operator shall have an option for a period of one hundred eighty (180) days
from the date Initial Contract Depth is reached in the Initial Test Well to
commence actual drilling of a Continuous Option Test Well at a legal location of
its choice on any undrilled governmental survey section or portion thereof of
the Contract Acreage.”  In addition the words “a like” shall be deleted from the
third sentence of Article 3.3.

 
3.  
Article 9 (f) shall be amended by deleting “$25,000,000” and inserting
“$10,000,000”.

 
4.  
Article 13.6 shall be amended by deleting the contact information for Armada
Oil, Inc. and inserting the following:

 
Armada Oil, Inc.
Attn:  J. Clint Unruh
5220 Spring Valley Road, Suite 615
Dallas, TX 75254
Email:  cunruh@armadaoil.us
Phone:  972-490-9595
 
 
 

--------------------------------------------------------------------------------

 

 
Except as modified herein the contract shall remain unchanged in all other
respects and in full force and effect in accordance with its terms.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year written
below.
 
 
ANADARKO E&P ONSHORE LLC
 
ARMADA OIL, INC.
         
ANADARKO LAND CORP.
             
/s/ John S. Jordan                                      
 
/s/ J. Clint Unruh                                     
 
John S. Jordan
 
J. Clint Unruh
 
Agent and Attorney-in-Fact
 
Exec. Vice President
         
Date: October 31, 2013
 
Date: October 29, 2013
 